DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3,6,9-11,14-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 07/21/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches an electronic smoking device comprising a power supply portion including a power supply, an atomizer/liquid reservoir configured to store a liquid, and a plurality of first atomizer sections spaced apart from eat other along the first direction, each of the first atomizer sections form a circular ring that defines an opening. The prior art does not explicitly disclose a conical frustum casing that circumferentially extends about the plurality of first and second atomizer sections and is radially offset therefrom, wherein an apex of the conical frustum casing points in the first direction, away from the liquid reservoir, the conical frustum including a plurality of air inlet openings that extend radially relative to the first direction through the casing, and a plurality of connecting elements couple the second atomizer sections to the conical frustum casing. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715